Citation Nr: 1000820	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-26 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to October 
1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 and April 2009 for 
further development and adjudicative action.  The case has 
been returned to the Board for further appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the previous Board remand, dated April 
2009, indicated that the Veteran should be afforded VA 
examination to determine if the Veteran's rash was related to 
service and for an opinion concerning his TDIU claim.  The 
Board additionally notes that the first set of examinations 
were canceled by the examiner and the second set of 
examinations were also canceled, ostensibly due to the 
Veteran "withdrawing" his appeal.  However, there is no 
documentation in the claims file indicating that the Veteran 
actually wished his appeals to be withdrawn.  He was 
requested to provide such indication in writing, and that was 
not returned.  Additionally, the Veteran submitted a 
statement dated October 2009 indicating that he still 
disagreed with conclusions/decisions and he also submitted 
additional evidence.  The AMC/RO did not review this 
information and no waiver of RO review was provided.  Thus, 
the RO/AMC should reschedule VA examinations by a 
dermatologist and also a general medical examination.

The Board additionally notes that the Veteran's address has 
recently changed should be updated accordingly, as indicated.

Further, he has indicated that he has had recurrence of the 
prostate cancer, and that should be investigated on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Update the Veteran's address 
information to reflect his Tacoma, 
Washington residence, as appropriate.

2.  The Veteran should be asked to 
identify any recent medical treatment for 
his service connected disorders.  He 
should be requested, as needed to provide 
locations and approximate dates of 
treatment and provide release forms as 
needed.  Attempts should be taken to 
obtain records.  If the records are not 
obtained, the claims folder should contain 
information concerning the attempts made.

3.  The AMC/RO should schedule the Veteran 
for a dermatological examination on a fee 
basis if needed.  The claims file must be 
made available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in fact 
made available for review in conjunction 
with the examination(s).  All testing 
deemed necessary should be performed.  All 
findings should be reported in detail.  

It is mandatory that this examination be 
conducted by someone other than the VA 
physician of record (R.L.C., M.D.) in that 
it is not clear that he is a 
dermatologist. The dermatologist who 
conducts the examination is requested to 
state the specific diagnosis of the skin 
disorder and to state whether it is as 
likely as not (e.g., a 50 percent or 
greater probability) that the skin 
disorder had its onset in service.  
Specifically, it should be determined 
whether there is any evidence that the 
Veteran currently has chloracne.  The 
examiner is asked to state upon what the 
evidence the opinion is based.

4.  Then, the Veteran should be scheduled 
for additional comprehensive VA 
examination to determine whether the 
current severity of his service-connected 
disabilities, (prostate cancer, status 
post radical retro pubic prostatectomy 
with bilateral pelvic lymphadenectomy, and 
fecal incontinence and impotence as 
residuals of prostate cancer), preclude 
substantial gainful employment.  The 
claims folder must be forwarded to the 
examiner for review in connection with the 
examination.  In particular, the examiner 
should (a) comment generally on the 
functional and industrial impairment 
caused by the service-connected 
disabilities, (b) determine the extent to 
which each impairment contributes to the 
Veteran's employability or 
unemployability, and (c) indicate whether 
the service-connected disabilities 
together result in the Veteran's 
unemployability.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

6.  After the completion of the foregoing 
development, and any other development 
deemed necessary, the AMC/RO should 
readjudicate the claim of service 
connection for chloracne associated with 
herbicide exposure and for a TDIU.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran a supplemental 
statement of the case (SSOC) and return 
the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


